Citation Nr: 1727188	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  07-24 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss (SNHL). 

2.  Entitlement to service connection for sleep impairment, diagnosed as obstructive sleep apnea, to include as secondary to herbicide exposure and service-connected type II diabetes mellitus, chronic renal failure, coronary artery disease with congestive heart failure, and breathing problems associated with coronary heart disease with congestive heart failure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This matter was last before the Board in December 2015, whereupon it was remanded to the RO, via the Appeals Management Center in Washington, D.C., for additional development of the record.  Following the issuance of a January 2017 supplemental statement of the case in which the AMC continued the denial of both issues on appeal, the case was returned to Board for its adjudication.  

In July 2010, the Veteran testified before the undersigned during a Travel Board hearing at the RO.  A copy of the hearing transcript has been associated with the electronic claims file.  

The issue of entitlement to service connection for sleep impairment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's bilateral SNHL was incurred in service or is otherwise attributable to his service. 




CONCLUSION OF LAW

Service connection for bilateral SNHL is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Here, the Veteran was provided with notice regarding the bilateral SNHL claim in June 2006 that was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service VA treatment records.  He was afforded a thorough VA medical examination in May 2009 with addendum opinions in March 2014, July 2014, October 2014, December 2014, and July 2016.  The Veteran has submitted personal statements and was also afforded an opportunity to testify at a hearing before the undersigned VLJ in July 2010.  

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in July 2010, the Veteran was assisted by a representative from a veterans service organization.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claim.  The representative and the undersigned asked questions regarding the Veteran's medical history, both during service and following his discharge.  The VLJ informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the December 2015 Board remand, the AMC was directed to first take appropriate means to obtain updated VA treatment records, including specific records outlined by the Board from the Columbia VA Medical Center (VAMC) and Orangeburg Community-based Outpatient Clinic (CBOC).  After completing this development, the AMC was instructed to provide the claims file to a qualified audiologist, if possible one who had not rendered a medical opinion in the case, for the purpose of eliciting an opinion as to the nature and likely etiology of the bilateral SNHL.  The audiologist was specifically requested to convert in-service audiometric findings from American Standards Association (ASA) standards to International Standards Organization (ISO) standards and comment on any threshold shifts in the Veteran's hearing acuity during service.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

After receiving the case from the Board, the AMC obtained updated VA treatment records dating through to December 2016 and associated them with the claims file.  The AMC also provided the Veteran's claims file in July 2016 to a VA audiologist, who reviewed the claims file and set forth an opinion regarding the etiology of the bilateral SNHL that was supported with a thorough rationale.  As the AMC obtained updated VA treatment records and then procured an opinion regarding the etiology of the bilateral SNHL, the Board finds that the AMC substantially complied with its remand directives.  Stegall, 11 Vet. App. at 268. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Factual Background and Analysis

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case where a veteran who served for 90 days or more of active, continuous service and a chronic disease becomes manifest, the disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307.  Included within the purview of chronic diseases is SNHL, as it is considered an organic disease of the nervous system.  38 C.F.R. § 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

With regards to a showing of chronic disease in service, it is necessary for the Veteran to demonstrate a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Where the disease identity is established, there is no requirement of evidentiary showing of continuity.  However, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's service personnel records show that he served with the US Army on active duty from October 1964 to October 1966.  His military occupational specialty (MOS) was aircraft airframe repairman.  His service treatment records (STRs) are silent as to any complaints, findings, treatment, or diagnoses relating to hearing loss. 

Before reviewing the Veteran's history of audiological testing, the Board notes that prior to January 1, 1967, VA has determined that all branches of the military utilized the ASA standards for recording auditory thresholds.  As it relates to VA examinations and VA records, however, audiological reports were routinely converted from ISO results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  Accordingly, the Board will convert each of the recorded in-service audiometric testing results reviewed in this opinion from ASA units to ISO units, and consider both before relying on the unit measurements most favorable to the Veteran's appeal. 

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO standard by adding between 5 and 10 decibels to the recorded data as follows:
 
Hertz
500
1000
2000
3000
4000
add
15
10
10
10
5

Puretone thresholds, in decibels and with ISO units in parentheses, on a service entrance examination dated in July 1964 were: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
10(20)
10(20)
5(10)
LEFT
10(25)
10(20)
5(15)
10(20)
0(5)

On a July 1965 examination puretone thresholds were: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10(25)
10(20)
0(10)
Not recorded
0(5)
LEFT
5(20)
-5(5)
0(10)
Not recorded
-5(0)

Puretone thresholds on the October 1966 separation examination were: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15(30)
10(20)
0(10)
5(15)
5(10)
LEFT
10(25)
5(15)
5(15)
0(10)
5(10)

On the basis of the STRs alone, the Veteran did not meet the criteria for a finding of bilateral hearing loss under VA standards for hearing loss disability at any point during service, to include his separation from service.  38 C.F.R. § 3.385 (2016).  

The Veteran was afforded an audiology examination in May 2009 to evaluate the nature and severity of his bilateral SNHL. He reported that he was exposed to loud noise while in service as part of his duties as an aircraft mechanic.  He also acknowledged post-service noise-exposure as a hunter and in his work as a machinist.  Puretone thresholds on an audiometric test, in decibels, were the following: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
20
35
70
LEFT
20
15
20
40
65

Speech discrimination scores using the Maryland CNC word list were 84 percent in the right ear and 80 percent in the left ear.  The examiner diagnosed the Veteran with mild to moderately severe hearing loss bilaterally.  The examiner then opined that the bilateral hearing loss was not caused by or a result of military noise exposure, on the grounds that the Veteran had normal hearing for VA purposes upon his discharge from the military.  The examiner also highlighted the fact that noise exposure does not cause delayed onset hearing loss.   

During the July 2010 hearing, the Veteran contended that his hearing loss began in service as a result of his exposure to jet engine noise while he carried out his duties on the flight line.  He described the sound as a high pitched whining.  When asked to specify at what point he first noticed his hearing loss, he acknowledged that it was difficult to pinpoint a time as he had additional noise exposure after service due to his work for a manufacturing company.  He did state that he had experienced hearing loss since service.  

The Veteran's claims file was evaluated by a new VA audiologist in March 2014 for the purposes of eliciting an opinion regarding the etiology of the bilateral SNHL. After reviewing the claims file and the results of the May 2009 examination, the audiologist opined that is was less likely than not that the bilateral SNHL was attributable to in-service noise exposure.  In support thereof, the audiologist noted that hearing was normal at entrance to and separation from service, and also stated that there was no significant shift in hearing from entrance to separation that would indicate any permanent damage to the auditory system while on duty.  The audiologist further stated that medical research did not support late onset noise-induced hearing loss from auditory damage.  

The March 2014 audiologist provided an addendum opinion in July 2014 after the RO requested that the audiologist convert the audiometric testing results from ASA units to ISO units.  The audiologist first noted that they did not convert from ASA to ISO units in providing the March 2014 opinion as all three audiometric testing results available in the service treatment records utilized ASA units and thus any shift in hearing acuity would be recognizable anyway.  The audiologist was unable to set forth the converted units, however, as the STRs were unavailable at the time of the July 2014 opinion.  They did reiterate, however, that there was no significant shift between the entrance and separation examinations and thus no evidence of hearing loss during service for VA purposes.  

In October 2014, the same VA audiologist was able to carry out the requested conversion from ASA to ISO.  Although they did not report the actual results of this conversion, they confirmed that with or without conversion to ISO there was no significant shift in hearing.  They further stated that conversion would only be necessary to properly evaluate the etiology of the bilateral SNHL if the entrance examination testing results used ASA units and the separation examination testing results used ISO units, thus making comparison of the two inaccurate.  They concluded by reiterating that the evidence did not support a connection between the Veteran's in-service noise exposure and his development of bilateral SNHL. 

The VA audiologist yet again offered an addendum to the original March 2014 opinion in December 2014 after the RO requested clarification of the original opinion.  The audiologist did not offer any further rationale for her opinion, stating only that a shift of 15 decibels as seen in the comparison between the entrance and separation examinations was not significant.  

Pursuant to the Board's December 2015 remand, the Veteran's claims file was evaluated by a different VA audiologist, this time the same audiologist who conducted the May 2009 VA examination.  After reviewing the claims file and the many prior examinations and opinions, the audiologist maintained the opinion that it was less likely than not that the Veteran's bilateral SNHL was attributable to service.  In support thereof, the audiologist again noted that there was no significant shift in hearing acuity between entrance to and separation from service, no specific complaints of hearing difficulties while in service, and no report of hearing loss within one year of separation.  The audiologist referred to specific medical research which found that there was an insufficient scientific basis to conclude that hearing loss directly attributable to noise exposure would develop long after that exposure, as was the case with the Veteran wherein he did not complain of any hearing for many years after his discharge from service.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that service connection is warranted for bilateral SNHL.  The Board accepts that the Veteran was exposed to loud noise as a function of his MOS, which required that he work around loud jet engines.  However, during the hearing, the Veteran admitted that he could not specifically pinpoint when he first noticed that he had difficulty hearing.  Hearing Transcript, 7.  As stated, a review of the service treatment records does not show any complaints of or treatment for hearing difficulties.  Furthermore, even after converting to ISO units, at no point during service did the Veteran's audiometric testing results reflect SNHL for VA purposes.  Accordingly, under these circumstances the Board finds that the evidence is against direct service connection for hearing loss under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The Veteran was discharged from active service in October 1966.  He admitted during the July 2010 hearing that he did not know when the symptoms of hearing loss began, and even conceded that he was exposed to loud noises as part of his post-service employment as a machinist.  The Veteran's post-service treatment records do not reflect any continued treatment for hearing loss until May 2009, when he was first diagnosed with hearing loss as part of the VA examination.   

The Board acknowledges that the Veteran has asserted that his hearing difficulties began following service and have continued to progressively worsen since then.  The Veteran is competent to testify as to when his symptoms of hearing loss began.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the fact that the Veteran was not diagnosed with right ear hearing loss until May 2009, over 40 years after he was discharged from service, is persuasive evidence tending to demonstrate that there is no continuity of symptomatology after service.  The Veteran has provided no medical evidence in support of his assertion that his hearing loss began after service and continued to the present.  The absence of such evidence coupled with the finding of no hearing loss under VA standards on the separation STR far outweighs the Veteran's assertion that his hearing loss began in service and progressively worsened.  See Buchanan v. Nicholson, 451 F.3d 1331 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Accordingly, the preponderance of the evidence is against the claim of service connection for right ear hearing loss based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 
Moreover, as it has not been established that the Veteran manifested right ear hearing loss prior to his diagnosis via the May 2009 VA audiology examination, it is clear that the Veteran's particular case is well beyond the one year presumptive period for hearing loss as a chronic disease (again, categorized as an organic disease of the nervous system) under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  Therefore, service connection for right ear hearing loss on a presumptive basis is not established. 

The Veteran may still be entitled to service connection for right ear hearing loss if all of the evidence establishes that the Veteran's disorder was incurred in service.  38 C.F.R. § 3.303(d).  Here, the Veteran's assertion that his hearing loss is attributable to in-service noise exposure must be considered in light of the several VA audiologist opinions, all of which have found it to be less likely than not that the bilateral SNHL was attributable to in-service noise exposure.  In evaluating the Veteran's lay assertions regarding the etiology of the SNHL, the Board notes that there is no evidence in the record showing that the Veteran has the medical or audiological training, credentials, or other expertise to competently conclude that his bilateral SNHL is attributable to in-service noise exposure.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  

By contrast, two VA audiologists have consistently maintained that the evidence does not support a connection between the in-service noise exposure and the development of bilateral SNHL over 40 years later.  When evaluating the probative value of a medical opinion, the Board notes that any opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Both audiologists considered the STRs and specifically highlighted the lack of a significant shift in hearing acuity from entrance to separation.  Although the conversion from ASA units to ISO units was never explicitly set out by either audiologist, both acknowledged that they did do a conversion and found that a conversion was unnecessary for the purposes of comparing the entrance and separation examinations as both examinations used ASA units.  Furthermore, both audiologists referred to medical research that found that noise exposure did not contribute to the onset of hearing difficulties later in life.  It was the conclusion of both audiologists that it was far more likely the Veteran's bilateral SNHL was the result of progressive noise exposure over time, and each audiologist supported their conclusion with a thorough rationale.  Accordingly, the Board affords the opinions of both VA audiologists with significant probative weight. 

In recognition of the absence of evidence tending to show incurrence in service and the determination that the evidence does not warrant granting service connection on a presumptive basis, coupled with the highly probative opinions of both VA audiologists, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's bilateral SNHL was otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for bilateral SNHL is not warranted pursuant to 38 C.F.R. § 3.303(d), and as such, the Board finds that service connection for bilateral SNHL is denied in total. 

In summary, as the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral SNHL is denied.  




REMAND

The Board in its December 2015 remand directed the AMC to elicit an addendum opinion, if possible, from the nurse practitioner who issued the April 2014 VA examination opinion as to the etiology of the sleep impairment condition.  In the alternative, the AMC was to send the claims file to another qualified medical professional, for the purpose of eliciting an addendum opinion regarding the etiology of the sleep impairment condition.  In any circumstance, the chosen examiner was to specifically offer an opinion as to whether the sleep disturbance condition was proximately caused or aggravated by a service-connected disability, to include diabetes mellitus type II, chronic renal failure, coronary artery disease with congestive heart failure, or breathing problems.  

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the AMC secured an addendum opinion in May 2016 from the same nurse practitioner who issued the April 2014 opinion, the addendum is insufficient, as the nurse practitioner did not specifically opine as to whether the sleep disturbance condition was caused by or aggravated by the service-connected breathing problems.  After reviewing the claims file, the VA nurse practitioner found that it was less likely than not the Veteran's sleep disturbance condition, characterized as obstructive sleep apnea, was related to military service, to include as due to aggravation by a service-connected disability.  In support thereof, however, the VA nurse practitioner confusingly stated that the Veteran's obstructive sleep apnea was at least as likely as not related to his claimed sleep disorder.  Furthermore, the VA nurse practitioner stated that it was at least as likely as not that the Veteran's service-connected breathing problems were related to congestive heart failure which was related to service-connected coronary artery disease.  

It is unclear as to what the VA nurse practitioner was referring to when she found that the Veteran's obstructive sleep apnea was at least as likely as not related to his claimed sleep disorder, as the Board cannot find any basis in the record for distinguishing between the Veteran's sleep disorder and a separately diagnosed obstructive sleep apnea.  Furthermore, the VA nurse practitioner did not offer any direct opinion regarding any aggravation of the Veteran's sleep impairment disorder as due to his service-connected breathing problems.  Although the VA nurse practitioner did state that there was no evidence that obstructive sleep apnea was aggravated beyond its normal progression by his service-connected conditions, the thorough rationale did not discuss whether the Veteran's breathing problem condition could cause or aggravate his sleep impairment disorder.  A remand is therefore necessary to elicit a clarifying addendum opinion addressing this specific issue. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to the VA nurse practitioner who issued the May 2016 opinion, or, if she is not available, to another qualified VA examiner, for the purpose of providing an opinion as to the nature and etiology of the Veteran's sleep impairment disorder.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the sleep impairment disorder was caused or aggravated by a service-connected disability, to specifically include the breathing problem disorder.  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability. If the opinion is that the breathing problem disorder, or any other service-connected disability, aggravated the sleep impairment condition, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

The examiner must provide a complete rationale for any opinion expressed.  

2. After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


